                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0137-JCC-9
10                             Plaintiff,                    ORDER
11          v.

12   FRANCISCO JAVIER CARRILLO,

13                             Defendant.
14

15          This matter comes before the Court on the Government’s unopposed amended motion for
16   entry of a protective order restraining certain forfeitable property (Dkt. No. 154). Having
17   thoroughly considered the motion and the relevant record, the Court hereby GRANTS the
18   amended motion (Dkt. No. 154).
19          The Government seeks to restrain the following property, seized on or about September
20   1, 2020:
21          A. $2,000 in U.S. currency; and
22          B. $30,690 in U.S. currency.
23          The Court, having reviewed the papers and pleadings filed in this matter, including the
24   United States’ Motion and the supporting Declaration of Drug Enforcement Administration
25   Special Agent (“SA”) Kevin Palermo, hereby FINDS entry of a protective order restraining the
26   above-identified property (hereafter, the “Subject Currency”) is appropriate because:



     CR20-0137-JCC-9
     PAGE - 1
            •    The United States gave notice of its intent to pursue forfeiture in the Indictment (Dkt.
 1
                 No. 1);
 2
            •    The United States gave notice of its intent to pursue forfeiture of the Subject
 3
                 Currency in the Bill of Particulars (Dkt. No. 150);
 4          •    Based on the facts set forth in SA Palermo’s Declaration, there is probable cause to
 5               believe the Subject Currency is subject to forfeiture in this case; and
 6          •    To ensure the Subject Currency remains available for forfeiture, its continued

 7               restraint, pursuant to 21 U.S.C. § 853(e)(1), is appropriate.

 8   NOW, THEREFORE, THE COURT ORDERS:
 9          1.      The Government’s request for a protective order restraining the Subject Currency
10   pending the conclusion of this (Dkt. No. 154) case is GRANTED;
11          2.      The Subject Currency shall remain in the custody of the United States, and/or its
12   authorized agents or representatives, pending the conclusion of criminal forfeiture proceedings
13   and/or further order of this Court; and
14          3.      The Clerk is DIRECTED to terminate the Government’s superseded motion (Dkt.
15   No. 152).
16           DATED this 24th day of May 2021.




                                                           A
17

18

19
                                                           John C. Coughenour
20                                                         UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


     ORDER
     CR20-0137-JCC-9
     PAGE - 2
